United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-1663
                      ___________________________

                               Jesse Robert Furr

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

  Wendy Kelley, Director, Arkansas Department of Correction; Randy Watson,
   Warden, Varner Unit; Joshua Mayfield, Administrator, Religious Services

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                         Submitted: January 30, 2019
                           Filed: March 18, 2019
                               [Unpublished]
                               ____________

Before COLLOTON, SHEPHERD, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.
       Jesse Furr appeals the district court’s1 grant of summary judgment in his pro se
action raising claims under 42 U.S.C. § 1983 and the Religious Land Use and
Institutionalized Persons Act. Having carefully reviewed the evidentiary record and
the parties’ arguments on appeal, we find no basis for reversal. See Johnson v.
Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006) (grant of summary judgment is
reviewed de novo). Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth M. Deere, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-